Citation Nr: 9907201	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of the 
initial 0 percent (noncompensable) rating for left knee 
patellofemoral syndrome.  

2.  Entitlement to a disability evaluation in excess of the 
initial 0 percent (noncompensable) rating for left shoulder 
bursitis.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for left ear defective 
hearing.  

6.  Entitlement to service connection for a positive reaction 
to the purified protein derivative (PPD) test.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1989 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran has initiated an appeal of 
denial of service connection for deep vein thrombosis claimed 
as secondary to the service-connected left knee disability.  
However, as there is no indication that the appeal has yet 
been perfected, the issue is not currently before the Board.  

The veteran has appealed the initial disability ratings 
assigned by the RO for the left knee and left shoulder 
disabilities.  The Board construes from his continued 
disagreement an implied claim for increased disability 
ratings.  See Fenderson v. West, No. 96-947, slip op. 7 (U.S. 
Ct. Vet. App. January 20, 1999) (an appeal from an initial 
rating is a distinct claim from a claim for an increased 
rating); AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim 
for an original or an increased rating, it is presumed that 
the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  This claim for an increased rating has not been 
adjudicated by the agency of original jurisdiction and is 
therefore returned to the RO for the necessary development 
and adjudication.  

The Board also accepts as an implied claim findings from VA 
examinations in March 1995 and June 1997, which disclosed the 
presence of a left nasal polyp.  This issue is similarly 
referred to the RO for development and adjudication.         

The issues of entitlement to a disability evaluation in 
excess of the initial rating of 10 percent for left knee 
patellofemoral syndrome and entitlement to a disability 
evaluation in excess of the initial noncompensable rating for 
left shoulder bursitis are addressed in the remand portion of 
the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service medical records show treatment for possible 
asthma.  Post-service medical records within one year after 
separation reflect a diagnosis and treatment of bronchial 
asthma.  

3.  There is no evidence of diagnosis or treatment of 
sinusitis or other sinus disorder in service.  

4.  There is no audiological evidence of left ear defective 
hearing that satisfies VA regulatory criteria for hearing 
loss disability.    

5.  Service medical records show that the veteran had a 
positive reaction to the PPD test.  However, the veteran is 
not currently and never has been diagnosed as having active 
or clinical tuberculosis.  


CONCLUSIONS OF LAW

1.  Asthma was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.380 (1998).     

2.  Sinusitis was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).    

3.  The veteran's claim of entitlement to service connection 
for left ear defective hearing is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.385 
(1998).    

4.  The veteran's claim of entitlement to service connection 
for a positive reaction to the PPD test is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 indicated a primary military 
occupation of ground radio repairer.  

The report of the January 1989 enlistment examination 
revealed no finding of physical abnormality.  Chest X-rays 
were negative.  The audiological evaluation revealed pure 
tone thresholds, in decibels (dB), as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
0
10
15
20
LEFT
5
0
5
15
5
15

No speech audiometry results were provided.  On the 
accompanying report of medical history, the veteran denied 
any history of sinusitis, tuberculosis, or asthma.  

In February 1989, the veteran underwent a reference 
audiogram.  Pure tone thresholds, in dB, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
-5
0
5
10
15
LEFT
10
5
10
15
5
20

The report showed that no earplugs were issued at that time.  

Hearing conservation data from July 1990 showed pure tone 
thresholds, in dB, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
15
20
LEFT
10
15
10
25
15
15

In July 1990, the veteran reported going to civilian hospital 
while on leave.  He was given an inhaler and antibiotics for 
wheezing.  Chest X-rays were negative for active disease.  It 
was noted that the veteran was a PPD converter and was 
prescribed isoniazid (INH) for 30 days.  The INH was 
continued in August, October, and November.  

Hearing conservation data from May 1992 showed pure tone 
thresholds, in dB, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
15
10
20
LEFT
20
15
10
25
10
20

The veteran underwent an annual physical in May 1993.  Chest 
X-rays were negative.  The audiological evaluation revealed 
pure tone thresholds, in dB, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
15
10
20
LEFT
20
15
10
25
10
20

In November 1993, the veteran complained of shortness of 
breath intermittently with dry, non-productive episodes with 
chest tightness.  The episodes lasted about one hour and had 
occurred every two days in the previous three weeks.  He had 
gotten a cat about one month ago.  Examination was 
unremarkable.  Chest X-rays were normal.  The assessment was 
possible allergy-induced asthma.

The veteran presented at the emergency room in April 1994.  
There was audible inspiratory and expiratory wheezing.  He 
complained of shortness of breath and dry cough.  He had a 
history of hay fever and prior episodes of shortness of 
breath during the season.  He had no history of asthma.  He 
was a smoker.  The assessment was "NAD," which could be no 
active disease, no appreciable disease, nothing abnormal 
detected.  He was placed on Proventil. 

The report of the February 1995 separation examination 
revealed no notations of physical abnormalities found on 
examination.  The audiological evaluation revealed pure tone 
thresholds, in dB, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
15
20
LEFT
15
10
10
25
15
20

There was no speech audiometry data.  The examiner provided a 
summary of defects and diagnoses, including chronic sinus 
congestion, controlled asthma, and asymptomatic PPD 
converter.  On the accompanying report of medical history, 
the veteran included additional complaints of ear, nose, or 
throat trouble and hearing loss.  

The veteran filed his original disability claim in February 
1995.  In connection with that claim, he was afforded a 
series of VA medical examinations in March 1995.  During the 
general medical examination, the veteran complained of 
hearing loss primarily in the left ear.  He also gave a 
history of sinusitis for four years.  The veteran was 
diagnosed as having bronchial asthma one or two years before.  
He used a Ventolin inhaler.  During an asthma attack, he had 
cough with a small amount of sputum production.  He developed 
a runny nose and wheezing when around cats.  He had no formal 
allergy testing.  The veteran also complained of post-nasal 
drip and nasal drainage, worse in the spring and summer.  
Finally, the veteran reported being PPD positive about four 
years ago and being treated with INH for six months.  On 
examination, the examiner noted congestion in the oral 
pharynx.  Examination of the nose revealed minimal edema in 
the right nasal cavity and boggy edema of the left nasal 
cavity with obstruction and a polyp.  During the examination, 
the veteran was in no respiratory distress.  The examiner 
heard no wheezing, rales, or rhonchi.  X-rays of the chest 
and sinuses were normal.  The diagnosis included chronic 
allergic rhinitis, probable nasal polyp in the left nasal 
cavity, and status post PPD positive.  The examiner commented 
that there was no sinusitis or bronchial asthma evident on 
examination.    

The veteran also underwent an audiological evaluation.  Pure 
tone thresholds, in dB, were as follows:


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
5
5
10
10
15
10
LEFT
10
10
15
25
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner interpreted the results as showing normal 
hearing bilaterally.  

In June 1995, the RO denied service connection for asthma, 
sinusitis, left ear hearing loss, and a positive PPD test.  
The veteran timely appealed that decision.  

In his notice of disagreement, the veteran related that, as 
of June 1990, he had severe breathing difficulty that 
required use of an inhaler.  He had asthma attacks on a 
nightly basis.  He had less frequent attacks during the day.   

In November 1996, the veteran underwent another VA 
audiological evaluation.  Pure tone thresholds, in dB, were 
as follows:


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
20
15
5
20
20
15
LEFT
20
10
15
25
15
16

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The assessment was normal hearing bilaterally.  

The veteran submitted records from Loraine Allergy Asthma 
Clinic.  During the initial evaluation in October 1995, the 
veteran reported that, for all his life in the spring and 
fall, he had itchy red eyes, congestion, runny nose, 
sneezing.  He was diagnosed as having asthma three years ago, 
but had had breathing problems all his life.  Symptoms 
included wheezing daily, increasing at night, as well as 
tightness of the chest.  The diagnosis after examination was 
allergic rhinitis, chronic sinusitis, and asthma.  Records 
dated in November 1995 indicated that an allergy evaluation 
revealed that the veteran was sensitive to numerous 
substances.  He was to continue his current medications and 
to begin allergy injections.  The veteran continued to 
receive intermittent treatment throughout February 1997.  

The veteran was afforded a VA examination in June 1997 for 
evaluation of respiratory disorders.  The examiner reviewed 
the claims folder.  The veteran reported developing asthma 
attacks six months before seeing the allergist in November 
1995.  Since that time, he had received allergy shots.  
Medications also included Asthmacort and Proventil.  He 
complained of wheezing and difficulty breathing every 
morning.  He woke up in the night wheezing.  In the previous 
two years, the veteran went to the emergency room three or 
four times.  He also gave a history of sinusitis.  He had 
sinus problems once a month with headaches and pressure-like 
pain.  He was periodically treated with antibiotics.  
Examination of the nose showed enlarged inferior turbinates 
bilaterally.  There was a polyp-like lesion in the left nasal 
cavity that was partially obstructing the cavity.  The 
veteran explained that he breathed through the mouth.  There 
was mild congestion of the oral pharynx.  The veteran was in 
slight respiratory distress.  There was no wheezing, rales, 
or rhonchi.  Pulmonary function tests revealed normal 
spirometry.  The diagnosis was bronchial asthma and chronic 
allergic rhinosinusitis.  The examiner commented that, with 
the absence of pulmonary function tests in the service 
medical records, it was difficult to tell whether the veteran 
had symptoms of asthma or sinusitis in service.  

In a January 1998 statement, the veteran explained that he 
had a positive PPD test in service.  After the test, he began 
to suffer breathing problems.  He took Proventil, Serevent, 
and Vanceril on a daily basis.  The breathing problems 
interfered with activities and interrupted sleep.  He awoke 
gasping for air, wheezing, and coughing uncontrollably.  The 
veteran went to the Lorain Allergy Clinic every two weeks.  
He was told that he would always have a positive PPD test.  
The veteran explained that he did not test positive for 
tuberculosis until service and that he did not have breathing 
problems until having a positive PPD test.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  But see Savage, supra (evidence 
of chronicity in service or continuity of symptomatology 
after service required to establish service connection may be 
satisfied without medical evidence if the disability in 
question may be competently observed by a lay person). 

Asthma

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.  

The veteran's service entrance examination and report of 
medical history are negative for evidence of asthma at entry 
into active duty.  The Board notes that post-service private 
medical records show that the veteran reported a life-long 
history of breathing problems and allergy symptoms in the 
spring and fall.  However, according to regulation, such 
statements are insufficient to establish the preexistence of 
a disorder before service.  38 C.F.R. § 3.304(b). 

Service medical records reflect sporadic treatment for 
possible asthma.  The separation examination report lists 
controlled asthma in the summary of defects.  Private medical 
records show a diagnosis of asthma within 10 months after the 
veteran's separation from service.  During the June 1997 VA 
examination, the veteran was diagnosed as having bronchial 
asthma.  However, he indicated that, absent pulmonary 
function tests from service, it was difficult to tell whether 
the asthma symptoms were present in service.  Considering the 
evidence of record, and resolving doubt in the veteran's 
favor, the Board finds that the evidence supports entitlement 
to service connection for asthma.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303(a), 3.380.          

Sinusitis

Again, the Board notes that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Murphy, 
1 Vet. App. at 91; Gilbert, 1 Vet. App. at 55.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

A review of the service medical records fails to disclose any 
diagnosis or treatment of sinusitis in service.  Therefore, 
there is no evidence of chronicity in service and no 
observation of the disorder in service that could be 
supported by evidence of post-service continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  The Board 
acknowledges that the veteran's separation examination 
included "chronic sinus congestion" in the summary of 
defects provided by the examiner.  However, there is no 
indication that the reference is based on a review of the 
service medical records, particularly since the records are 
essentially negative for mention of sinus symptoms.  
Moreover, the mere designation "chronic" is not conclusive 
absent sufficient evidence to establish chronicity in 
service.  38 C.F.R. § 3.303(b).  The Board finds that the 
absence of in-service evidence of sinus complaints rebuts the 
veteran's statements as to a history of problems during 
active duty.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for sinusitis.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.     

Left Ear Defective Hearing

A well grounded claim requires a medical diagnosis of a 
current disability.  Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  For VA compensation 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  In this case, the most recent VA audiological 
examination fails to reveal left ear hearing loss that 
satisfies the requirements of 38 C.F.R. § 3.385.  In fact, 
none of the audiological evaluations performed during or 
after service demonstrates a left ear hearing loss disability 
for VA purposes.  Accordingly, the service connection claim 
for left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.   

Positive Reaction to PPD Test

Service medical records show that the veteran reacted 
positively to the PPD test for tuberculosis.  However, the 
veteran is not currently and never has been diagnosed as 
having active or clinical tuberculosis.  A well grounded 
claim requires a medical diagnosis of a current disability.  
Brammer, 3 Vet. App. at 225.  Although demonstrating a 
positive reaction to the PPD test suggests the possibility 
that tuberculosis could develop, it does not in itself 
constitute a diagnosis of a disability.  Therefore, the claim 
for service connection for a positive PPD reaction is not 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
asthma is granted.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for left ear defective 
hearing is denied.  

Entitlement to service connection for a positive reaction to 
the PPD test is denied.  


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, No. 96-947, slip op. at 7 (U.S. Ct. Vet. 
App. January 20, 1999).  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable. Id. at 8.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
described by the Court as staged ratings. Id. at 9.  Finally, 
the Court determined that, when a veteran appeals the initial 
rating assigned for a disability, but the RO issues a 
statement of the case for an increased rating, the case must 
be remanded for the issuance of a proper statement of the 
case. Id. at 17.  On remand, the veteran is afforded time in 
which to perfect the appeal and to address specific items in 
the statement of the case. Id.  

In this case, the veteran also seeks greater disability 
ratings than those assigned by the RO on its initial 
evaluation of the left knee and left shoulder disabilities.  
However, it is unclear from the record whether, as required 
by Fenderson, RO considered the possibility of staged ratings 
for each disability and whether the RO properly informed the 
veteran of the laws and regulations governing the appeal of 
an initial disability rating.   

After this case had been transferred to the Board, but prior 
to any action by the Board, the veteran submitted additional 
evidence pertaining to the left knee.  He did not waive 
consideration of this evidence by the RO.  38 C.F.R. 
§ 20.1304.  Hence, it must be referred to RO for their 
review.

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
disability evaluation in excess of the 
initial noncompensable ratings for left 
knee patellofemoral syndrome and the left 
shoulder bursitis.  The RO should afford 
the veteran 60 days in which to perfect 
his appeal and to address any specific 
items in the statement of the case.

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claims.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

